DETAILED ACTION
Claim(s) 1-24, 26-28 and 31-33 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 8, 9, 11, 12, 17, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1).


In regards to claim(s) 1 and 11, Han (USPGPub No. 2019/0068274) teaches a method of wireless communication comprising:
 	
 	
 and

 	transmitting, by the UE, an uplink channel data transmission and a sidelink channel data transmission in a same transmission resource of the one or more transmission resources, responsive to (See [Han, Claim 6] where, “…wherein the processor receives uplink data for relay from a first UE, performs superposition coding with respect to the uplink data and sidelink data to be transmitted to a second UE through a sidelink to generate an uplink relay signal, and transmits the uplink relay signal to a base station and the second UE”).
	The superposition feature of Han differs from the superposition feature of claim 1, in that Han is silent on  the following steps: receiving, by a user equipment (UE), a downlink control signaling scheduling one or more uplink transmissions in one or more transmission resources; determining, by the UE, to perform superposition transmission operations for at least one transmission resource of the one or more transmission resources; transmitting, by the UE, a control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource. Han further differs from claim 1 in silent on with respect to the step of transmitting by the UE the uplink channel data transmission and the sidelink channel data transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to the control transmission.
	Despite these differences similar features have been seen in other prior art involving superposition for wireless communication. Matsuda (USPGPub No. 2021/0083828) [Fig. 19] illustrates receiving by a UE downlink control signaling scheduling one or more transmissions in one or more transmission resources, “...S107 Resources Allocated and Explicit or Implicit Notification Given of whether NOMA transmission will be performed…”, and determining by the UE to perform superposition transmission operations, NOMA transmission, for at least one transmission resource of the one or more transmission resources, “… S107 resources allocated…S109 Switch to NOMA Transmission or to OMA Transmission…S110 Data Transmitted using Allocated Resources”. Matsuda [Par. 196] teaches where the notification is provided by downlink control information (DCI), “[0196] For example, the base station apparatus 1 may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI.”.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han in light of the teachings of Matsuda to arrive at receiving, by a user equipment (UE), a downlink control signaling scheduling one or more uplink transmissions in one or more transmission resources; determining, by the UE, to perform superposition transmission operations for at least one transmission resource of the one or more transmission resources, in order to provide a benefit of reliable signaling to setup the superposition communication of Han. The combined teachings of Han in view Matsuda further differ from claim 1, in that the combined teachings are silent on a step of (1) transmitting, by the UE, a control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource and that the combined teachings are silent on (2) with respect to the step of transmitting by the UE the uplink channel data transmission and the sidelink channel data transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to the control transmission. Despite these differences similar features have been seen in other prior art involving communication using superposition.
 	KUMAR PARAMESWARN RAJAMMA [Par. 60 - 64] teaches transmitting, by a UE, first terminal device 110, a control transmission, “…request radio resources for performing a non-orthogonal transmission (e.g. NOMA)..”,  indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource (“[0062] As the first terminal device 110 has determined the need to transmit data to the second terminal device 120 and data to the third terminal device 130, the first terminal device 110 may, in block 476, transmit the request message to the network node 102. That is, the first terminal device 110 may request radio resources for performing a non-orthogonal transmission (e.g. NOMA) to the second and third terminal devices 120, 130…”). KUMAR PARAMESWARN RAJAMMA further teaches transmitting by the UE a first transmission and a second transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to the control transmission (“[0064] In block 482, the first terminal device 110 may perform the non-orthogonal transmission on at least some of the radio resources indicated in block 480 by the network node 102. The performed transmission may be to the second and to the third terminal devices 120, 130 substantially or totally simultaneously using the same frequency.”).
	Thus based upon the teachings of KUMAR PARAMESWARN RAJAMMA it would have been further obvious to modify the combined teachings of Han in view of Matsuda to arrive at the steps of 	transmitting, by the UE, a control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource; andtransmitting, by the UE, an uplink channel data transmission and a sidelink channel data transmission in a same transmission resource of the one or more transmission resources, responsive to the control transmission as arranged with the remaining elements of claim 1, in order to provide a benefit of a UE to control a superposition transmission operation through the use of control signaling.

	In regards to claim 31, Han is silent on the method of claim 1, wherein the control transmission is a scheduling transmission to schedule the superposition transmission and transmitted to another UE or is a scheduling request transmission including a request to schedule superposition transmission and transmitted to a network entity. Despite these differences similar features have been seen in other prior art involving communication using superposition.
 	KUMAR PARAMESWARN RAJAMMA [Par. 60 - 64] teaches wherein a control transmission, “…request radio resources for performing a non-orthogonal transmission (e.g. NOMA)..”,  is a scheduling request transmission including a request to schedule superposition transmission and transmitted to a network entity (“[0062] As the first terminal device 110 has determined the need to transmit data to the second terminal device 120 and data to the third terminal device 130, the first terminal device 110 may, in block 476, transmit the request message to the network node 102. That is, the first terminal device 110 may request radio resources for performing a non-orthogonal transmission (e.g. NOMA) to the second and third terminal devices 120, 130…”). KUMAR PARAMESWARN RAJAMMA further teaches transmitting by the UE a first transmission and a second transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to the control transmission (“[0064] In block 482, the first terminal device 110 may perform the non-orthogonal transmission on at least some of the radio resources indicated in block 480 by the network node 102. The performed transmission may be to the second and to the third terminal devices 120, 130 substantially or totally simultaneously using the same frequency.”).
	Thus based upon the teachings of KUMAR PARAMESWARN RAJAMMA it would have been further obvious to modify the combined teachings of Han in view of Matsuda to arrive at wherein the control transmission is a scheduling transmission to schedule the superposition transmission and transmitted to another UE or is a scheduling request transmission including a request to schedule superposition transmission and transmitted to a network entity the remaining elements of claim 31, in order to provide a benefit of a UE to control a superposition transmission operation through the use of control signaling.

 	In regards to claim 2, Han teaches the method of claim 1, wherein the uplink channel data transmission and the sidelink channel data transmission comprise the superposition transmission (See [Han, Claim 6] where, “…wherein the processor receives uplink data for relay from a first UE, performs superposition coding with respect to the uplink data and sidelink data to be transmitted to a second UE through a sidelink to generate an uplink relay signal, and transmits the uplink relay signal to a base station and the second UE”).

 	In regards to claim 4, Han is silent on the method of claim 1, wherein the sidelink channel data transmission is scheduled by the UE.
	Despite these differences similar features have been seen in other prior art involving the use of superposition communication for wireless communication. Matsuda [Fig. 19, Ref S106] illustrates where data to be communicated via superposition is scheduled, “S106…Resource Allocation Requested…” by a UE, terminal apparatus.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify superposition feature of Han, by scheduling superposition data, sidelink channel data transmission, by the UE, as similarly seen in Matsuda, in order to provide a reliable manner of signaling a setup of a superposition communication. 

 	In regards to claim 8, Han is silent on the method of claim 1, wherein the uplink channel data transmission and the sidelink channel data transmission are scheduled by a network entity.
Matsuda [Fig. 19, Ref S107] illustrates superposition communication is scheduled by a network entity, base station apparatus 1, “S107…Explicit or Implicit Notification Given of whether NOMA transmission will be performed…” by a UE, terminal apparatus.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify superposition feature of Han, by scheduling the superposition communication, the uplink channel data transmission and the sidelink channel transmission, by the network entity, as similarly seen in Matsuda, in order to provide a reliable manner of signaling a setup of a superposition communication. 

 	In regards to claim 9, Han is silent on the method of claim 1, wherein transmitting the control transmission includes:
transmitting, by the UE, an uplink channel control transmission indicating that the UE requests to use superposition transmission; and receiving, by the UE, a second downlink control signaling scheduling the uplink channel data transmission and the sidelink channel data transmission.
	Despite these differences similar features have been seen in other prior art involving the use of superposition for wireless communication. Matsuda in [Fig. 19] teaches transmitting by a UE, terminal apparatus 2, an uplink control transmission indicating that the UE requests to use superposition transmission, S106 Resource Allocation Requested, and receiving by the UE a second downlink control signaling scheduling the superposition transmission, S107/S108, Resources Allocated…Notification Given of Whether NOMA transmission will be performed.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify superposition feature of Han to arrive at wherein transmitting the control transmission includes: transmitting, by the UE, an uplink channel control transmission indicating that the UE requests to use superposition transmission; and receiving, by the UE, a second downlink control signaling scheduling, the superposition transmission (i.e the uplink channel data transmission and the sidelink channel data transmission), as similarly seen in Matsuda, in order to provide a reliable manner of signaling a setup of a superposition communication. 

 	In regards to claim 12, Han teaches the apparatus of claim 11, wherein the uplink channel data transmission and the sidelink channel data transmission are transmitted in a sidelink channel resource ([Han, Claim 10] see where, “…where the uplink relay signal and the downlink relay signal are transmitted using resources for transmitting the sidelink data”).

 	In regards to claim 17, Han is silent on the apparatus of claim 11, further comprising, prior to receiving the downlink control signaling, transmitting, by the UE, a capabilities message indicating that the UE is configured for superposition of sidelink and uplink transmissions.
 	Despite these differences similar features have been seen in other prior art involving superposition for wireless communication. Matsuda (USPGPub No. 2021/0083828) [Fig. 19] illustrates first transmitting by a UE, a capabilities message indicating that the UE is configured for superposition transmissions, “Notification given of whether NOMA is supported” and then receiving by the UE downlink control signaling scheduling one or more transmissions in one or more transmission resources, “...S107 Resources Allocated and Explicit or Implicit Notification Given of whether NOMA transmission will be performed…”. Matsuda [Par. 196] teaches where the notification is provided by downlink control information (DCI), “[0196] For example, the base station apparatus 1 may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI.”.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han in light of the teachings of Matsuda to arrive at further comprising, prior to receiving the downlink control signaling, transmitting, by the UE, a capabilities message indicating that the UE is configured for superposition of sidelink and uplink transmissions, in order to provide a benefit of reliable signaling to setup the superposition communication of Han.

In regards to claim 19, Han is silent on the apparatus of claim 11, further comprising, prior to receiving the downlink control signaling, receiving by the UE, a configuration message from a network entity indicating a superposition of a sidelink and uplink transmission mode.
 	Despite these differences similar features have been seen in other prior art involving superposition for wireless communication. Matsuda (USPGPub No. 2021/0083828) [Fig. 19] illustrates receiving by a UE, a configuration message from a network entity indicating a superposition transmisison “S102 NOMA Transmission Configured” and then receiving by the UE downlink control signaling scheduling one or more transmissions in one or more transmission resources, “...S107 Resources Allocated and Explicit or Implicit Notification Given of whether NOMA transmission will be performed…”. Matsuda [Par. 196] teaches where the notification is provided by downlink control information (DCI), “[0196] For example, the base station apparatus 1 may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI.”.
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han in light of the teachings of Matsuda to arrive at prior to receiving the downlink control signaling, receiving by the UE, a configuration message from a networking entity indicating a superposition of a sidelink and uplink transmission mode, in order to provide a benefit of reliable signaling to setup the superposition communication of Han.


	

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Zhu (USPGPub No. 2015/0312074)
	
In regards to claim 3, Han is silent on the method of claim 1, wherein the uplink channel has a higher transmission power than transmission power of the sidelink channel.
Despite these differences similar features have been seen in other prior art involving superposition communications such as NOMA.
 	Zhu (USPGPub No. 2015/0312074) [Par. 31] teaches where a second communication, second data signal has a higher transmission power than a first communication, first communication in order to take advantage of power division multiplexing for the purposes of Non-Orthogonal Multiple Access (“[0031] In response to the protocol instruction indicating NOMA operation, the transmitter circuit 130 can power multiplex the first and second data signals via NOMA as discussed in greater detail herein (e.g., with the first data signal having a transmit power scaling factor p.sub.1 and the second data signal having a transmit power scaling factor p.sub.2, wherein p.sub.1+p.sub.2=1 and p.sub.1<p.sub.2 (the second data signal is allocated a higher transmit power because the second UE has a lower channel gain)). Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).  
 Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han in light of Zhu, by to arrive at where a second communication such as the uplink channel of Han, has a higher transmission power than the transmission power of a first communication, such as the sidelink channel of Han, in order to take advantage of the power division multiplexing for the purpose of providing the superposition based communication.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Li (USPGPub No. 20210045181 A1)

In regards to claim 7, Han is silent on the method of claim 1, wherein the uplink channel data transmission and the sidelink data channel transmission are transmitted in an uplink channel resource.
Despite these differences similar features have been seen in other prior art involving use of superposition for wireless communication. Li [Par. 206] for example teaches a superposition feature where the superposition transmission, NOMA communication, is performed using an uplink channel resource, “[0206] In a fourth example, the transmission mode (OMA or NOMA) may be configured via implicit signaling which may apply to SPS and TWG (or uplink transmission with configured grant) type-1 and type-2. For example, if a UE is configured or activated to perform the actual uplink in a resource for uplink TWG that is configured with MA signature resource pool through the RRC, the UE may operate in NOMA mode. If a UE is configured or activated to perform the uplink in a resource for uplink TWG that is configured without MA signature resource pool through the RRC, the UE may operate in OMA mode”
 	Thus it would have been obvious to a modify the superposition feature of Han to arrive at a feature for determining that the superposition transmissions (i.e the uplink channel data transmission and the sidelink data channel transmission) are transmitted in an uplink channel resource, in order to provide a benefit of optimally utilizing a superposition feature as seen in Li.


Claim(s) 13, 15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Pan (US 20210067300 A1).

 	In regards to claim 13, Han teaches the apparatus of claim 11, wherein determining to perform the superposition transmission operations includes:
determining, by the UE, that the UE has both uplink and sidelink traffic to send(See [Han, Claim 6] where, “…wherein the processor receives uplink data for relay from a first UE, performs superposition coding with respect to the uplink data and sidelink data to be transmitted to a second UE through a sidelink to generate an uplink relay signal, and transmits the uplink relay signal to a base station and the second UE”); and 
Han differs from claim 13, in that Han is silent on a step of determining, by the UE, that a difference of transmission powers for the uplink and sidelink channels is greater than a threshold
Despite these differences similar features have been seen in other prior art involving using superposition for wireless communication. Pan [Par. 122] for example teaches a feature
teaches where determining to perform the superposition, NOMA, operation includes: a step of determining that a difference of transmission of powers between a first channel and a second channel is greater than a threshold “[0122] SIC-type receivers may utilize the power differences between different WTRUs. A multi-threshold based solution may be provided (e.g., where NOMA is used with SIC-type receivers). FIG. 6 illustrates an example of NOMA resource selection by WTRUs based on whether the WTRUs experience the same SNR or a different SNRs. For example, two thresholds Q1 and Q2 may be defined (e.g., configured). Q1 may be a high threshold and Q2 may be a low threshold, e.g., Q1>Q2. A WTRU with measurement results above Q1 and a WTRU with measurement results below Q2 may experience different SNRs, and these WTRUs may select a first resource or set of resources (e.g. resource A shown in FIG. 6)….For WTRUs using the first resource or set of resources (e.g. resource A in FIG. 6), transmissions may be decoded using SIC-type receivers or group SIC-type receivers. With group SIC-type receivers, a WTRU group may be detected and/or decoded using one or more SIC-type receivers and the WTRUs within the group may be detected and/or decoded using one or more non-SIC type receivers (e.g., via joint detection or parallel interference cancellation (PIC)). For WTRUs using the second resource or set of resources (e.g. resource B in FIG. 6), transmissions may be decoded using non-SIC type receivers (e.g., via joint detection or PIC).”
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the superposition feature of Han by performing a step of determining, by the UE, that a difference of transmission powers for the uplink and sidelink channels is greater than a threshold, as similarly seen in Pan in order to take advantage of difference of transmission powers for performing a NOMA transmission operation as seen in Pan.


	In regards to claim 15, Han teaches the apparatus of claim 13, wherein determining to perform the superposition transmission operations further includes: determining that sidelink traffic, the uplink traffic, or both, may be transmitted in a sidelink resource of a sidelink resource pool ([Han, Claim 10] see where, “…where the uplink relay signal and the downlink relay signal are transmitted using resources for transmitting the sidelink data”).


In regards to claim 16, Han is silent on the apparatus of claim 13, wherein determining that transmission powers for the uplink and sidelink channels are different includes: determining, by the UE, a uplink transmit power for the uplink channel; determining, by the UE, a sidelink transmit power for the sidelink channel; determining by the UE, a transmit power difference based on the uplink transmit power and the sidelink transmit power; comparing the transmit power difference to a threshold to determine if the transmit power difference exceeds the threshold, wherein the UE determines to perform the superposition transmission operations based on the transmit power difference exceeding the threshold.
Despite these differences similar features have been seen in other prior art involving using superposition for wireless communication. Pan [Par. 122] for example teaches a feature teaches where determining to perform the superposition processing comprises:  determining, a first transmit power; determining, a second transit power; determining a transmit power difference based on the first transmit power and the second transmit power; and comparing the transmit power difference to a threshold to determine if the transit power difference exceeds the threshold, where it is determined to perform the superposition/NOMA transmission operations based on the transmit power difference exceeding the threshold. “[0122] SIC-type receivers may utilize the power differences between different WTRUs. A multi-threshold based solution may be provided (e.g., where NOMA is used with SIC-type receivers). FIG. 6 illustrates an example of NOMA resource selection by WTRUs based on whether the WTRUs experience the same SNR or a different SNRs. For example, two thresholds Q1 and Q2 may be defined (e.g., configured). Q1 may be a high threshold and Q2 may be a low threshold, e.g., Q1>Q2. A WTRU with measurement results above Q1 and a WTRU with measurement results below Q2 may experience different SNRs, and these WTRUs may select a first resource or set of resources (e.g. resource A shown in FIG. 6)….For WTRUs using the first resource or set of resources (e.g. resource A in FIG. 6), transmissions may be decoded using SIC-type receivers or group SIC-type receivers. With group SIC-type receivers, a WTRU group may be detected and/or decoded using one or more SIC-type receivers and the WTRUs within the group may be detected and/or decoded using one or more non-SIC type receivers (e.g., via joint detection or parallel interference cancellation (PIC)). For WTRUs using the second resource or set of resources (e.g. resource B in FIG. 6), transmissions may be decoded using non-SIC type receivers (e.g., via joint detection or PIC).”
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the superposition feature of Han to arrive at wherein determining that transmission powers for the uplink and sidelink channels are different includes: determining, by the UE, a uplink transmit power for the uplink channel; determining, by the UE, a sidelink transmit power for the sidelink channel; determining by the UE, a transmit power difference based on the uplink transmit power and the sidelink transmit power; comparing the transmit power difference to a threshold to determine if the transmit power difference exceeds the threshold, wherein the UE determines to perform the superposition transmission operations based on the transmit power difference exceeding the threshold, as similarly seen in Pan in order to take advantage of difference of transmission powers for performing a NOMA transmission operation as seen in Pan.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828)  in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1)in view of Pan (US 20210067300 A1) in view of Li (USPGPub No. 20210045181 A1).


In regards to claim 14, Han is silent on the apparatus of claim 13, wherein determining to perform superposition transmission operations further includes:
determining that the sidelink traffic, the uplink traffic, or both, may be transmitted in an uplink resource.  Despite these differences similar features have been seen in other prior art involving use of superposition for wireless communication. Li [Par. 206] for example teaches a superposition feature where the superposition transmission, NOMA communication, is performed using an uplink channel resource, “[0206] In a fourth example, the transmission mode (OMA or NOMA) may be configured via implicit signaling which may apply to SPS and TWG (or uplink transmission with configured grant) type-1 and type-2. For example, if a UE is configured or activated to perform the actual uplink in a resource for uplink TWG that is configured with MA signature resource pool through the RRC, the UE may operate in NOMA mode. If a UE is configured or activated to perform the uplink in a resource for uplink TWG that is configured without MA signature resource pool through the RRC, the UE may operate in OMA mode”
	Thus it would have been obvious to a modify the superposition feature of Han to arrive at a feature for determining that the superposition traffic (sidelink traffic, the uplink traffic, or both) may be transmitted in an uplink resource as similarly seen in Li, order to provide a benefit of optimally utilizing a superposition feature as seen in Li.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Yuan (US 10404504 B2)


 	In regards to claim 27, Han is silent on the apparatus of claim 26, further comprising:
decoding the uplink channel data transmission; and decoding the sidelink channel data transmission based on the decoding of uplink channel data transmission.
	Despite these differences similar features have been seen in other prior art involving the use superposition for wireless communication. Yuan (US 10404504 B2), [Col. 1, Line(s) 19-36]  teaches a feature for decoding a superposition transmission comprising: decoding a first transmission, decoding a second transmission based on the decoding of the first transmission, “…With SIC, an interfering signal may be demodulated first. A signal of the user 1 may be referred to as the interfering signal, as it interferes with a signal of the user 2 that is to be demodulated. The demodulated interfering signal may be subtracted from a signal received by the user 2. The signal of the user 2 may then be demodulated.”. 
	Thus it would have been obvious to be a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han by decoding the superposition transmission by decoding a first transmission (such as the uplink channel data transmission); and decoding a second transmission (such as the sidelink channel data transmission) based on the decoding of the first transmission as similarly seen in Yuan in order to take advantage benefits yielded by use of superposition for wireless communication.

In regards to claim 28, Han is silent on the apparatus of claim 27, wherein decoding the sidelink channel data transmission includes: performing successive interference cancellation (SIC) on the sidelink channel data transmission based on the decoding of the uplink channel data transmission.
 	 Despite these differences similar features have been seen in other prior art involving the use superposition for wireless communication. Yuan (US 10404504 B2), [Col. 1, Line(s) 19-36]  teaches a feature for decoding a superposition transmission comprising: performing SIC on a second transmission based on the decoding of a first transmission, “…With SIC, an interfering signal may be demodulated first. A signal of the user 1 may be referred to as the interfering signal, as it interferes with a signal of the user 2 that is to be demodulated. The demodulated interfering signal may be subtracted from a signal received by the user 2. The signal of the user 2 may then be demodulated.”. 
	Thus it would have been obvious to be a person of ordinary skill in the art before the time of filing to further modify the superposition feature of Han by decoding the superposition transmission by performing SIC on a second transmission (such as the sidelink channel data transmission) based on the decoding of the first transmission (such as the uplink channel data transmisison) as similarly seen in Yuan in order to take advantage benefits yielded by use of superposition for wireless communication.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Lee (US 20210184909 A1).

 	In regards to claim 32, Han is silent on the method of claim 1, wherein determining to perform the superposition transmission operations further includes:
	determining that the uplink channel data transmission and the sidelink channel data transmission may be transmitted in the same transmission resource based on transmission power, transmission distance, orthogonality, or a combination thereof.
	Despite these differences similar features have been seen in other prior art involving use of superposition for communication. Lee (US 20210184909 A1) [Par. 104 – Par. 107] teaches where a user equipment, relay UE, determines that a uplink data transmission, data of primary UE, and a sidelink channel data transmission, sidelink data, can be transmitted on a same transmission resource, MUST transmission, based on a transmission power, received power,  (“[0106] As shown in Table 5, the relay UE selects a DM-RS sequence index according to the power ratio for MUST transmission, i.e., the power ratio between the data of the primary UE and the sidelink data. The eNB and the target UE are aware of information regarding decoding as well. The power ratio may be known through measurement or feedback of power or energy of RSs received by the relay UE from the eNB and the target UE. [0107] For example, as a result of comparison between power of the RSs received from the eNB and the target UE, if receive power of the RS received from the target UE is greater than receive power of the RS received from the eNB, superposition coding may be performed for MUST transmission by allocating higher power to the data of the primary UE and allocating the remaining power to the sidelink data.”).
	Thus based upon the teachings of Lee it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Han, to arrive at the method of claim 1, wherein determining to perform the superposition transmission operations further includes:
	determining that the uplink channel data transmission and the sidelink channel data transmission may be transmitted in the same transmission resource based on transmission power, transmission distance, orthogonality, or a combination thereof, in order to provide a benefit a reliable means to implement a simultaneous transmission.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPub No. 2019/0068274) in view of Matsuda (USPGPub No. 2021/0083828) in view of KUMAR PARAMESWARN RAJAMMA (US 20190068342 A1) in view of Kumar (US 20190029031 A1).


In regards to claim 33, Han is silent on the apparatus of claim 11, wherein the UE determines to perform the superposition transmission operations independent of a notification from a network entity. Despite these differences similar features have been seen in other prior art featuring use of superposition for communication. Kumar (US 20190029031 A1)[Abstract] teaches where a UE determines perform a superposition transmission operation, NOMA transmission, independent of a notification from a network device, without an explicit grant message.
	Thus, based upon the teachings of Kumar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Han to arrive at wherein the UE determines to perform the superposition transmission operations independent of a notification from a network entity, in order to provide a more efficient process for a NOMA transmission by avoiding use of signaling (i.e. grant) by a network device.


Allowable Subject Matter
Claim(s) 5, 10, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 20-24 and 26-28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/TARELL A HAMPTON/               Examiner, Art Unit 2476                                                                                                                                                                                         /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476